Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in subject matier as a whole would have been obvious at the time the Invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claims 1-4, 11,13 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP2009-276310A (2009) [hereinafter JP] in view of EP 0896212A [hereinafter EP], Wilson (U.S. 4317988) and Shaffer (U.S. 8220722) and JP 2013541252A [hereinafter JP3].
JP discloses in Fig. 12 a fluid detecting apparatus/ fluid flow/ flow rate detector 6 comprising a fluid flow sensor 10 comprising a first temperature sensor 12 and a second temperature sensor 13. Each sensor generates an analog signal to be inputted in a first and a second ADCs 63, 64 respectively and to a CPU/ microcomputer/ microprocessor 70 (see description of Fig. 12). JP also teaches a comparator 30.
Although the fluid flow sensors are used to sense a fluid leak, JP is silent so as to this limitation. 
JP does not explicitly teach the limitations including the limitation related setting/ resetting a timeout counter and the rest of the limitations of claims 1-4, 11, 13.
EP discloses a device in the field of applicant's endeavor/ domestic meter/ flow meter/ fluid leak detector, comprising means for detecting a flow rate, wherein a leak is detected when a fluid/ water flow rate falls below a predetermined/ trip value for a length
of time longer/ exceeding a predetermined timeout period or when the water flow rate exceeds a predetermined/ high/ trip value. EP teaches a valve 58 to be closed upon detection of leak in a conduit/ housing 12 with water inlet 14 (Abstract), a control panel/ controller 84 to perform this function. The device has a display 92 (Fig. 3) displaying messages with respect to flow rate condition and its status including a message "Hi flow shut-off’ [0033], Since shutoff is done as the result of leak, it would be considered that this message may also indicate a leak. The controller setting and resetting the flow rate and the timeout period (see at least claim 11 of EP). This would suggest zeroing the timeout period upon closure the valve. The controller activates closing of the valve upon detecting leak, thus, upon detecting timeout, and resetting timeout [0030]. As shown in Fig. 1, the valve 58 is located substantially at the inlet 14 of the conduit.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to positively detect a leak, as taught by EP, in order to enable the operator to take necessary actions to protect the conduit from damage and loss of fluid, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have a controller, so as setting and resetting the flow rate and the time out period and shut the device off/ valve as the result of the leak, as already suggested by EP, so as to enable the operator take necessary actions and protect the fluid flow from leaking.
JP does not teach increasing/ incrementing a timeout counter when the fluid rate is above a trip level fluid flow rate, as stated in claims 1, 11.
Wilson discloses a device in the field of applicant’s endeavor/ leak detector wherein a circuitry/ controller is connected to a sensor/ meter and initiates incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to initiate incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time, in order to reach the timeout signal as soon as possible after determining the high flow rate, so as to provide a time out indication that would activate a valve, thus, protect the conduit from further leaking.
Although it is very well known in the art to attach a temperature sensor to a pipe with a clamp, JP does not explicitly teach this limitation.
Shaffer discloses in Fig. 1 a water/ fluid flow monitor attached to a pipe/ conduit by clamping/ attaching (see at least claim 11 of Shaffer).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have a clamping device, so as to attach the flow meter to the conduit, so as to held it steadily on the conduit, in order to obtain accurate measurements, as very well known in the art.
JP does not explicitly teach a DAC and a driver providing a feedback to the ADCs.
JP3 (see claims) discloses a plurality of ADCs/ ADC cell. Each of the plurality of ADC cell structures comprises a transfer function of quantization noise to generate a noise quantized noise signal, plurality of ADCs are configured such that each of the plurality of ADCs comprises a feedback signal path having a digital to analog conversion circuit (DAC). This would suggest a driver to drive the signal to form a feedback path.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have an DAC formed by a feedback path (driver), so as to improve a signal transmission by minimizing the noise generated by the ADC, as very well known in the art.
           Claim 5 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP, EP, Wilson, Shaffer and JP3, as applied to claims above, and further in view of Vailey et al. (US 7934545) [hereinafter Vailey].
JP, EP, Wilson, Shaffer and JP3 disclose the device as stated above. Although they teach a display and an alarm, they do not explicitly teach a display displaying a leak status/ data.
Vailey teaches a flow meter with a display for displaying a leak message.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to enable it to activate a warning data on the display, the warning data to indicate leakage, so as to allow the operator to take necessary actions.
            Claims 5-10 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP, EP 089621 2A [hereinafter EP], Wilson (U.S. 4317988), Shaffer (U.S. 8220722), and JP3as applied to claims above, and further in view of Trescott, Jr. et al. (U.S. 20060283236) [hereinafter Trescott].
JP, EP, Wilson, Shaffer and JP3 disclose the device as stated above.
Although it is very well known to have electrical circuits comprising amplifiers, they are silent so as these limitations.
Trescott discloses in Figs. 2, 3, 8 a leak detector comprising an RTD (fluid flow rate sensor, Abstract), coupled to a controller/ processor/ microprocessor 221 and an analog-digital circuitry 220 to determine a voltage change in an RTD as the result of flow rate change (entire disclosure), amplifiers (Fig. 2, [0036] and a valve interrupting the flow through the conduit should a leak be detected [0040], [0042], [0051]. A display providing the operator with real-time flow status and provides an alarm to warn about the leak [0022] and entire disclosure. A display would provide the operator with
real-time flow status and provides an alarm to warn about the leak [0020]- [0023] on a display ( entire disclosure).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device so as to have amplifiers, so as to amplify a weak signal to make it compatible and understandable by the rest of the circuit, in order to enable the circuit to measure the signal, as it is very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to enable it to activate a warning data on the display, the warning data to indicate leakage, so as to allow the operator to take necessary actions.
           Claims 1-11, 13 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Trescott in view of EP 0896212A [hereinafter EP] in view of Wilson (U.S. 4317988), Shaffer (U.S. 8220722) and JP3.
Trescott discloses in Figs. 2, 3-8 a leak detector comprising an RTD (fluid flow rate sensors 324, 326 attached to a conduit with a fluid of interest, the sensors are coupled to a controller/ processor/ microprocessor 314, a valve 308 controlled by a controller/ analog board interrupting the flow through the conduit should a leak be detected [0040], [0042], [0051]. Output of each sensor is provided with an ADC converter [0041]. The device also comprising amplifiers to detect variations in the resistances of the RTDs produced by the flow of the fluid [0036]. A display would provide the operator with real-time flow status and provides an alarm to warn about the leak [0020]-[0023] on a display (entire disclosure).
Trescott does not explicitly teach a timeout counter, as stated in claims 1, 6, 11.
EP discloses a device in the field of applicant's endeavor/ domestic meter/ fluid leak detector, wherein a leak is detected when a fluid/ water flow rate falls below a predetermined/ trip value for a length of time longer/ exceeding a predetermined timeout period or when the water flow rate exceeds a predetermined/ high/ trip value. EP teaches a valve 58 to be closed upon detection of leak in a conduit/ housing 12 with water inlet 14 (Abstract), a control panel/ controller 84 to perform this function. The device has a display 92 (Fig. 3) displaying messages with respect to flow rate condition and its status including a message "Hi flow shut-off [0033], Since shutoff is done as the result of leak, it would be considered that this message may also indicate a leak. The controller setting and resetting the flow rate and the timeout period/ thus, suggesting having a counter (see at least claim 11 of EP). This would suggest zeroing the timeout period upon closure the valve. The controller activates closing of the valve upon detecting leak, thus, upon detecting timeout, and resetting timeout [0030]. As shown in Fig. 1, the valve 58 is located substantially at the inlet 14 of the conduit.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to having a timeout counter and setting/ resetting it upon detecting the leak, as taught by EP, so as determine an exact point of time when the leak is taking place, in order to enable the operator timely take necessary actions.
Trescott does not teach increasing/ incrementing a timeout counter when the fluid rate is above a trip level fluid flow rate, as stated in claims 1, 6, 11.
Wilson discloses a device in the field of applicant's endeavor/ leak detector wherein a circuitry/ controller is connected to a sensor/ meter and initiates incrementing
of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to initiate incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time, in order to reach the timeout signal as soon as possible after determining the high flow rate, so as to provide a time out indication that would activate a valve, thus, protect the conduit from further leaking.
Although it is very well known in the art to attach a temperature sensor to a conduit/ pipe with a clamp, Trescott does not explicitly teach this limitation.
Shaffer discloses in Fig. 1 a water/ fluid flow monitor attached to a pipe/ conduit
by clamping (see at least claim 11 of Shaffer).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have a clamping device, so as to attach the flow meter to the conduit, so as to held it steadily on the conduit, in order to obtain accurate measurements, as very well known in the art.
JP does not explicitly teach a DAC and a driver providing a feedback to the ADCs.
JP3 (see claims) discloses a plurality of ADCs/ ADC cell. Each of the plurality of ADC cell structures comprises a transfer function of quantization noise to generate a noise quantized noise signal, plurality of ADCs are configured such that each of the plurality of ADCs comprises a feedback signal path having a digital to analog conversion circuit (DAC). This would suggest a driver to drive the signal to form a feedback path.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have an DAC formed by a feedback path (driver), so as to improve a signal transmission by minimizing the noise generated by the ADC, as very well known in the art.
            Claims 6-9 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP, EP 089621 2A [hereinafter EP], Wilson (U.S. 4317988), Shaffer (U.S. 8220722) and JP3, as applied to claims above, and further in view of JP 4239122 B2 [hereinafter JP2].
JP, EP, Wilson, Shaffer and JP3 disclose the device as stated above.
Although it is very well known to have electrical circuits comprising amplifiers, they are silent so as these limitations.
JP2 teaches to provide each flow meter with an amplifier 150, 120 respectively.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device so as to have amplifiers, so as to amplify a weak signal to make it compatible and understandable by the rest of the circuit, in order to enable the circuit to measure the signal, as it is very well known in the art.
           Claim 10 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over JP, EP, Wilson, Shaffer, JP3 and JP2, as applied to claims above, and further in view of Vailey et al. (US 7934545) [hereinafter Vailey].
JP, EP, Wilson, Shaffer, JP3 and JP2 disclose the device as stated above. Although they teach a display and an alarm, they do not explicitly teach a display displaying a leak status/ data.
Vailey teaches a flow meter with a display for displaying a leak message.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to enable it to activate a warning data on the display, the warning data to indicate leakage, so as to allow the operator to take necessary actions.

Response to Arguments
Applicant's arguments filed on 08/09/22 have been fully considered but they are
now moot in view of the new grounds of rejection necessitated by the amendment.
The newly added limitations have now been addressed. 
With respect to EP: Applicant states that EP is improperly used. “Applicant notes that the examiner had repeatedly found EP to be the closest reference to applicant’s claims, but appears to have shuffled the order of citations solely to justify a continued rejection against the fact that the modifications necessary to EP improperly alter its principle of operation. Applicant respectfully submits that the need to arbitrarily change the primary reference at this point in prosecution strongly suggests that Applicant’s invention as claimed is non-obvious. Moreover, it seems likely that this arbitrary shuffling of citations is a violation of the Administrative Procedures Act, since, the examiner repudiates the examiner’s own consistent findings”, page 7 of Arguments.
This argument is not persuasive because: A) the Examiner uses EP as a secondary reference in combination with JP. Please explain why the combination seems to be improper. B) both, JP and EP, disclose a fluid detecting apparatus/ fluid flow, including a flow rate, thus, related to leak detection. EP does not teach the particular details of the electrical circuit of the apparatus. Therefore, JP is modified with EP. I

Please note: the examiner recognizes that there should be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articuated. the test for combining references is what the combination of disclosures taken as a whole would suggest to one od ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971. The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA) 1969.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
GB 2434207A discloses the device in the field of applicant's endeavor (water flow rate meter/ sensor 7) comprising a timer, a programmable MP. The output can be either analog or digital, which would suggest having an ADC. 
CA 2598266A1 discloses a water flow and leak meter/ detector comprising an ADC 220 that feds to MP 221,a flow sensor 210, a water conduit (Abstract).
Rud et al. (U.S. 11085589) Proctor et al. (U.S. 20140161151) [hereinafter Proctor] discloses in Fig. 4 a temperature sensor attached to a pipe by clamping. 
EP 0066716 [hereinafter EP2] teaches an alarm 19 and valve 11 at the inlet of a fluid conduit 10. 
KR 689844B1 teaches a display to display a leakage. 
Schreier et al. 20070035427  in Fig. 1 and Abstract teaches a pass converter comprises a loop filter (12),ADC 14), feedback DACs) (8,28), and a summing circuit(20). The loop filter comprises signal resonators, an image resonator and a feed forward circuit connecting signal resonators and the image resonator to the summing circuit for reducing quantization noise from ADC. The image resonator reduces image quantization noise in response to output from DAC (28). 
Claims 1 of KR teaches  an improved quadrature bandpass ΔΣ converter comprising: a loop filter; an ADC responsive to said loop filter; a first feedback DAC responsive to said ADC; a first summing circuit responsive to said first DAC and an analog input for providing an input to said loop filter, and a second feedback DAC responsive to said ADC for providing an input to said loop filter;
CN 102187582A   09/14/11 [0003] This invention relates to analog-to-digital converter (ADC), and more particularly, relates to a method for reducing from the noise and the DC voltage reference source associated with the analog-to-digital converter (DC) offset mode.  [0006] switching capacitor sigma-delta converter in the feedback loop using a digital-to-analog converter (DAC), which apply the voltage to the sigma modulator positioned to front end (analog part) position of analogue summing node. under the condition of any ADC, there is the plurality of noise sources inherent in ADC design. In a typical A-EADC, there is often a three types of noise: quantization noise introduced by the quantizer from the feedback loop error, thermal noise from the converter device, and further from the device of magnetic noise. In addition, since is proportional to a ratio of output code with the input voltage and the reference voltage of the ADC, so any extra noise from the reference voltage will be present at the output, particularly when the input voltage ratio of the reference voltage is approximately 1. In addition, the voltage reference of the DC offset from the deterministic error as the gain error ADC. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855 
August 18, 2022